




 
salesforce.com, inc.
ID: [ ###]
The Landmark@One Market Street
Suite 300
San Francisco, CA 94105
Notice of Grant of Performance-Based Restricted Stock Units and Terms and
Conditions of Performance-Based Restricted Stock Units (together, with the
exhibits and appendices thereto, the “Agreement”)
 



MARC BENIOFF
 
Award Number:
[Number]
The Landmark
@ One Market Street, Suite 300
San Francisco, CA
94105
 
Plan:
2013 Equity Incentive Plan
 
ID:
[ID #]
 
 
Target Number of Performance-Based Restricted Stock Units (“Target”): 191,382
 

Effective November 22, 2015 (the “Grant Date”), you have been granted an award
of performance-based restricted stock units (the “Award”). This Award covers the
Target number of shares of salesforce.com, inc. (the Company) common stock shown
above.
Vesting Schedule:
The performance-based restricted stock units (“PRSUs”) covered by this Award are
eligible to vest in accordance with the performance-based and service-based
conditions described in Exhibit A.
My signature below confirms that I agree that the Award is granted under and
governed by the terms and conditions of the 2013 Equity Incentive Plan (the
“Plan”) and the Agreement (including this Notice of Grant of Performance-Based
Restricted Stock Units, the Terms and Conditions of Performance-Based Restricted
Stock Units, Exhibit A and any other exhibits or appendices to the Agreement),
all of which are attached and made a part of this package. PRSUs also are known
as Restricted Stock Units under the Plan.
I understand that there may be adverse tax consequences as a result of my
receipt or disposition of the Shares issued as payment for the vested PRSUs. The
Company has urged me to consult with a tax consultant, I have had the
opportunity to consult with any tax consultants that I deem advisable in
connection with the receipt or disposition of the Shares, and I am not relying
on the Company for any tax advice. I agree to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Agreement. I agree to notify the Company upon any
change in the residence address indicated for me above.

-1-



--------------------------------------------------------------------------------





SALESFORCE.COM, INC.
By:    ___________________________________
        
ACCEPTED BY THE PARTICIPANT
___________________________________





-2-



--------------------------------------------------------------------------------






SALESFORCE.COM, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
Grant #
1.Grant. The Company hereby grants to the individual (the “Participant”) named
in the Notice of Grant of Performance-Based Restricted Stock Units (the “Grant
Notice”) to which these Terms and Conditions of Performance-Based Restricted
Stock Units (together with the Grant Notice and attachments to each document,
the “Agreement”) are attached, an Award of Performance-Based Restricted Stock
Units upon the terms and conditions set forth in this Agreement and the
salesforce.com, inc. 2013 Equity Incentive Plan (the “Plan”), which is
incorporated herein by reference.
2.    Company’s Obligation to Pay. For each PRSU that vests, Participant will
receive one Share. Unless and until the PRSUs have vested in the manner set
forth in paragraphs 3 or 4, Participant will have no right to payment of such
PRSUs. Prior to actual payment of any vested PRSUs, such PRSUs will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Any PRSUs that vest in accordance with paragraphs 3 or 4
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) in whole Shares only (subject to any adjustment that may be made in
the event of a Change of Control), subject to Participant satisfying any
obligations for Tax Obligations.
3.    Vesting Schedule. Except as otherwise provided in paragraph 4 of this
Agreement, and subject to paragraph 6, the PRSUs awarded by this Agreement shall
vest in accordance with the terms and conditions set forth in Exhibit A,
provided that Participant has continuously remained an Employee from the Grant
Date through the relevant vesting date. Notwithstanding anything in this
paragraph 3 to the contrary, and except as otherwise provided by the
Administrator or as required by Applicable Law, satisfaction of the
service-based vesting criteria set forth in Exhibit A shall be suspended during
any unpaid personal leave of absence other than a Company-approved sabbatical
and other than military leave such that vesting shall cease on the first day of
any such unpaid personal leave of absence and shall only recommence upon return
to active service; provided, however, that no vesting credit will be awarded for
the time vesting has been suspended during such leave of absence.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
any Eligible PRSUs at any time, subject to the terms of the Plan. If so
accelerated, such Eligible PRSUs will be considered as having vested as of the
date specified by the Administrator. Subject to the provisions of this paragraph
4, if the Administrator, in its discretion, accelerates the vesting of all or a
portion of any unvested Eligible PRSUs, the payment of such accelerated PRSUs
shall be made as soon as practicable upon or following the accelerated vesting
date; provided, however, that if Participant is subject to a Change of Control
and Retention Agreement or other agreement with or authorized by the Company (or
with its Parent or one of its Subsidiaries) providing for acceleration of
vesting of the PRSUs covered by this Award, the timing of payment for such
accelerated PRSUs provided in such agreement shall control (provided that such
timing is compliant with Section 409A or results in such accelerated PRSUs being
exempt from Section 409A, and subject to any delay required below by this
paragraph 4). Notwithstanding anything in the Plan, this Agreement or any other
agreement (whether entered into before, on or after the Grant

-3-



--------------------------------------------------------------------------------



Date) to the contrary, if the Administrator, in its discretion, following the
Grant Date provides for the acceleration of vesting of any of the PRSUs subject
to this Award, the payment of such accelerated PRSUs shall only be made at a
time or times when such payment is exempt from or complying with the
requirements of Section 409A. The prior sentence may be superseded in a future
agreement or amendment to this Agreement only by direct and specific reference
to such sentence.
Notwithstanding anything in the Plan, this Agreement or any other agreement
(whether entered into before, on or after the Grant Date) to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the PRSUs
is accelerated in connection with Participant’s termination as an Employee
(provided that such termination is a “separation from service” within the
meaning of Section 409A, as determined by the Company), other than due to death,
and if (x) Participant is a U.S. taxpayer and a “specified employee” within the
meaning of Section 409A at the time of such termination as an Employee and (y)
the payment of such accelerated PRSUs will result in the imposition of
additional tax under Section 409A if paid to Participant on or within the six
(6) month period following Participant’s termination as an Employee, then the
payment of such accelerated PRSUs will not be made until the date six (6) months
and one (1) day following the date of Participant’s termination as an Employee,
unless Participant dies following his or her termination as an Employee, in
which case, the PRSUs will be paid in Shares to Participant’s estate as soon as
practicable following his or her death. It is the intent of this Agreement that
it and all payments and benefits to U.S. taxpayers hereunder be exempt from, or
comply with, the requirements of Section 409A so that none of the PRSUs provided
under this Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt or so comply. Each payment payable to a U.S.
taxpayer under this Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). For purposes of this
Agreement, “Section 409A” means Section 409A of the Code, and any final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
5.    Payment after Vesting. The payment of Shares vesting pursuant to this
Agreement shall in all cases be made at a time or in a manner that is exempt
from, or complies with, Section 409A. The prior sentence may be superseded in a
future agreement or amendment to this Agreement only by direct and specific
reference to such sentence. Any PRSUs that vest in accordance with paragraph 3
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) as soon as practicable following the date of vesting, subject to
paragraph 8. Any PRSUs that vest in accordance with paragraph 4 will be paid to
Participant (or in the event of Participant’s death, to his or her estate) in
accordance with the provisions of such paragraph, subject to paragraph 8. In no
event will Participant be permitted, directly or indirectly, to specify the
taxable year of the payment of any PRSUs payable under this Agreement.
6.    Forfeiture upon Termination of Status as an Employee. Notwithstanding any
contrary provision of this Agreement, except as specifically provided in Exhibit
A, the balance of the PRSUs that have not vested as of the time of Participant’s
termination as an Employee for any or no reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company, and Participant’s right to acquire any such unvested Shares hereunder
will immediately terminate. The date of Participant’s termination as an Employee
is detailed in paragraph 11(g).
7.    Death of Participant. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to the administrator or executor of Participant’s estate. Any such administrator
or executor must furnish the Company with (a) written notice of his or

-4-

--------------------------------------------------------------------------------



her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
8.    Tax Obligations.
(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participating Company
employing or retaining Participant (the “Employer”), the ultimate liability for
Tax Obligations is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the PRSUs, including, but not limited to, the grant, vesting or
settlement of the PRSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends or other distributions, and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the PRSUs to reduce or eliminate Participant’s liability for Tax
Obligations or achieve any particular tax result. Further, if Participant is
subject to Tax Obligations in more than one jurisdiction between the Grant Date
and the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax
Obligations in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares.
(b) Withholding of Taxes. When the Shares are issued as payment for vested
PRSUs, Participant generally will recognize immediate U.S. taxable income if
Participant is a U.S. taxpayer. If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction.
Participant hereby agrees to make, prior to vesting and/or settlement of the
PRSUs, adequate provision (in a manner acceptable to the Company, which may
include by check, wire transfer, by withholding from Participant’s wages or
other cash compensation payable to the Participant by the Company or the
Employer or by means of a Cashless Exercise) for any sums required to satisfy
the Tax Obligations arising in connection with Participant’s PRSUs (including
Shares thereunder). If Participant fails to make such satisfactory arrangements,
Participant hereby expressly consents to pay by Cashless Exercise any Tax
Obligations. In addition, Participant hereby expressly confers on the Company a
power of attorney to irrevocably instruct a broker to assign to the Company the
proceeds of the sale of that number of Shares necessary to pay any Tax
Obligations. For this purpose, a “Cashless Exercise” means the delivery of a
properly executed tax withholding notice together with irrevocable instructions
to a broker in a form acceptable to the Company providing for the assignment to
the Company of the proceeds of a sale with respect to some or all of the Shares
to be issued as payment for vested PRSUs pursuant to a program or procedure
approved by the Company. The Company reserves, at any and all times, the right
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any such program or procedure, including with respect to
Participant notwithstanding that such program or procedures may be available to
others. Notwithstanding the foregoing, if Participant fails to deliver a
properly executed tax withholding notice to the Company in a form acceptable to
the Company, a “Cashless Exercise” means the delivery by the Company of
irrevocable instructions to a broker providing for the assignment to the Company
of the proceeds of the sale of that number of Shares necessary to pay any Tax
Obligations. Finally, depending on the withholding method, the Company may
withhold or account for Tax Obligations by considering maximum applicable rates,
in which case Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the

-5-

--------------------------------------------------------------------------------



Common Stock equivalent; provided, however, that where the application of such
maximum rates would, in the Company’s determination, result in adverse
accounting consequences to the Company, the Company shall withhold only amounts
sufficient to meet the minimum statutory Tax Obligations required to be withheld
or remitted with respect to the PRSUs.
9.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
10.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE SERVICE-BASED VESTING CONDITION OF THE PRSUs WILL BE SATISFIED ONLY BY
CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (OR THE EMPLOYER) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PRSUs OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING CRITERIA SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
WILL NOT INTERFERE IN ANY WAY WITH ANY RIGHT OF PARTICIPANT OR OF THE COMPANY
(OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE AT ANY
TIME, WITH OR WITHOUT CAUSE.
11.    Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(a) the grant of the PRSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of PRSUs, or benefits in
lieu of PRSUs, even if PRSUs have been granted in the past;
(b) all decisions with respect to future PRSUs or other grants, if any, will be
at the sole discretion of the Company;
(c) Participant is voluntarily participating in the Plan;
(d) the PRSUs and the Shares subject to the PRSUs are not intended to replace
any pension rights or compensation;
(e) the PRSUs and the Shares subject to the PRSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(f) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;

-6-

--------------------------------------------------------------------------------



(g) for purposes of the PRSUs, Participant’s status as an Employee will be
considered terminated as of the date Participant is no longer actively providing
services to the Company or any Participating Company (regardless of the reason
for such termination and whether or not later to be found invalid or in breach
of employment laws in the jurisdiction where Participant is an Employee or the
terms of Participant’s employment or service agreement, if any), and unless
otherwise expressly provided in this Agreement (including by reference in the
Notice of Grant to other arrangements or contracts) or determined by the
Administrator, Participant’s right to vest in the PRSUs under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., Participant’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is an Employee or the
terms of Participant’s employment or service agreement, if any, unless
Participant is providing bona fide services during such time); the Administrator
shall have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of the PRSUs grant (including whether
Participant may still be considered to be providing services while on a leave of
absence);
(h) unless otherwise provided in the Plan or by the Company in its discretion,
the PRSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the PRSUs or any such benefits transferred to, or assumed
by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
(i) the following provisions apply only if Participant is providing services
outside the United States:
i. the PRSUs and the Shares subject to the PRSUs are not part of normal or
expected compensation or salary for any purpose;
ii. Participant acknowledges and agrees that none of the Company, the Employer
or any Participating Company shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the PRSUs or of any amounts due to Participant
pursuant to the settlement of the PRSUs or the subsequent sale of any Shares
acquired upon settlement; and
iii. no claim or entitlement to compensation or damages shall arise from
forfeiture of the PRSUs resulting from the termination of Participant’s status
as an Employee (for any reason whatsoever whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
an Employee or the terms of Participant’s employment or service agreement, if
any), and in consideration of the grant of the PRSUs to which Participant is
otherwise not entitled, Participant irrevocably agrees never to institute any
claim against the Company, any Participating Company or the Employer, waives his
or her ability, if any, to bring any such claim, and releases the Company, any
Participating Company and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim.
12.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to

-7-

--------------------------------------------------------------------------------



consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
13.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other PRSU grant materials
by and among, as applicable, the Employer, the Company and any Participating
Company for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all PRSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as an Employee and career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing Participant’s consent is that the Company would not be
able to grant Participant PRSUs or other equity awards or administer or maintain
such awards. Therefore, Participant understands that refusing or withdrawing his
or her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
14.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Global
Equity Plan Services Department, at salesforce.com, inc., The Landmark Bldg.,
One Market Street, Suite 300, San Francisco, CA 94105, or at such other address
as the Company may hereafter designate in writing.

-8-

--------------------------------------------------------------------------------



15.    Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant of PRSUs and the rights and privileges conferred
hereby will not be sold, pledged, assigned, hypothecated, transferred or
disposed of any way (whether by operation of law or otherwise) and will not be
subject to sale under execution, attachment or similar process, until the
Participant has been issued the Shares. Upon any attempt to sell, pledge,
assign, hypothecate, transfer or otherwise dispose of this grant, or any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
16.    Restrictions on Sale of Securities. Any sale of the Shares issued under
this Agreement will be subject to any market blackout-period that may be imposed
by the Company and must comply with the Company’s insider trading policies, and
any other Applicable Laws.
17.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
18.    Additional Conditions to Issuance of Certificates for Shares. If at any
time the Company will determine, in its discretion, that the listing,
registration, qualification or rule compliance of the Shares upon any securities
exchange or under any state, federal or foreign law, the tax code and related
regulations or under the rulings or regulations of the United States Securities
and Exchange Commission or any other governmental regulatory body or the
clearance, consent or approval of the United States Securities and Exchange
Commission or any other governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, clearance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company. Subject to the terms of the Agreement and the Plan,
the Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to the lapse of such reasonable period of time following
the date of vesting of the PRSUs as the Administrator may establish from time to
time for reasons of administrative convenience.
19.    Plan Governs. This Agreement and the PRSUs granted hereunder are subject
to all the terms and provisions of the Plan. In the event of a conflict between
one or more provisions of this Agreement and one or more provisions of the Plan,
the provisions of the Plan will govern. Capitalized terms used and not defined
in this Agreement will have the meaning set forth in the Plan.
20.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any PRSUs have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.
21.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to PRSUs awarded under the
Plan or future PRSUs that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and

-9-

--------------------------------------------------------------------------------



agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
22.    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
23.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
24.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
25.    Governing Law and Venue. This Agreement will be governed by, and
construed in accordance with, the laws of the state of California without giving
effect to the conflict of law principles thereof. For purposes of litigating any
dispute that arises under this Award of PRSUs or this Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California, and
agree that such litigation will be conducted in the courts of San Francisco
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of PRSUs is made
and/or to be performed.
26.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company, provided that any such
modification that is adverse to Participant will not be effective unless
Participant consents in writing to the modification. Notwithstanding anything to
the contrary in the Plan or this Agreement, the Company reserves the right to
amend this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Participant, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this Award of PRSUs, or if necessary to comply with any applicable laws in the
jurisdiction in which Participant resides and/or is rendering services. In no
event will the Company pay or reimburse the Participant for any taxes or other
costs imposed in connection with the PRSUs under Section 409A or otherwise.
27.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
PRSUs under the Plan, and that he or she has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan.
28.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
29.    Country Addendum. Notwithstanding any provisions in this Agreement, the
PRSU grant shall be subject to any special terms and conditions set forth in any
appendix to this Agreement for

-10-

--------------------------------------------------------------------------------



Participant’s country. Moreover, if Participant relocates to one of the
countries included in the Country Addendum, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Country Addendum constitutes part of this
Agreement.
30.    Compensation Clawback or Recovery Policy. The Administrator (or the Board
or a committee of the Board, as determined by the Board), in its sole
discretion, may require Participant to forfeit, return or reimburse to the
Company all or a portion of his or her PRSUs and any Shares or amounts paid
thereunder, in accordance with any then-effective Company compensation clawback
or recovery policy, as it may be established or amended from time to time. Any
such policy generally shall be intended to apply substantially equally to all
officers of the Company, except as the Administrator (or the Board or a
committee of the Board, as determined by the Board), in its discretion,
determines is reasonably necessary or appropriate to comply with applicable
laws.

-11-

--------------------------------------------------------------------------------



SALESFORCE.COM, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
EXHIBIT A -- VESTING CONDITIONS
Performance-Based Vesting Component. The number of PRSUs that will be eligible
to vest (if any) will be determined based on how the Company’s Total Shareholder
Return (“TSR”) ranks in comparison to the companies that comprise the NASDAQ-100
Index as of the Grant Date (the “Index Group”). Any PRSUs that become eligible
to vest upon certification of the Company’s TSR performance relative to the
Index Group are referred to herein as the “Eligible PRSUs.”
TSR Relative to the Index Group. Except as provided under “Change of Control”
below, the number of Eligible PRSUs (if any) will be determined based on the
Company’s TSR relative to the TSRs of the Index Group during the Performance
Period. The Performance Period will be the period beginning on the Grant Date
and ending on the third anniversary of the Grant Date. The number of PRSUs that
will become Eligible PRSUs (if any) will be determined by multiplying the
Applicable Percentage by the Target number of PRSUs. The Applicable Percentage
will be determined as follows:


Company TSR Percentile Rank within the Index Group
Applicable Percentage
Less than 30th
0%
60th
100%
99th or higher
200%

If the Company’s TSR ranks at the 60th percentile of the Index Group, 100% of
the Target number of PRSUs will become Eligible PRSUs. If the TSR percentile
rank achieved by the Company falls below the 60th percentile of the Index Group,
the Applicable Percentage will decrease by 31/3% for each percentile rank below
the 60th percentile. For example, if the Company’s TSR ranks at the 50th
percentile of the Index Group, then the Applicable Percentage will be calculated
as 100% - ((60‑50)* 31/3)% = 67% (66.6667%, rounded to the nearest whole
number). If the Company’s TSR percentile rank relative to the Index Group is
above the 60th percentile, for each percentile rank above the 60th percentile,
the Applicable Percentage will increase by 222/39%. For example, if the
Company’s TSR ranks at the 74th percentile of the Index Group, the Applicable
Percentage will be calculated as 100% + ((74‑60)* 222/39)% = 136% (135.8974%,
rounded to the nearest whole number). If the Company’s TSR for the Performance
Period is negative, the table and rules above still will be used to determine
the Applicable Percentage and number of Eligible PRSUs, but in no event will the
(a) Applicable Percentage exceed 100%, and (b) Eligible PRSUs exceed 100% of
Target. Percentile ranks will be rounded to the nearest whole number. The number
of Eligible PRSUs (if any) will be rounded down to the nearest whole Share.
For purposes of the TSR calculations, the following additional rules shall
apply. TSR will be calculated as change in share price, including reinvestment
of dividends (with reinvestment occurring as of the date on which the dividend
is paid). The beginning and ending prices for each share (including the
Company’s) will be the simple average of the closing prices for that share of
stock during the ninety calendar day period immediately preceding and ending on
the relevant date (the relevant date being the Grant Date or the last day of the
Performance Period or the date of a Change of Control, as applicable).
Appropriate adjustments in the TSR calculations shall be made to reflect stock
dividends, splits and

-12-

--------------------------------------------------------------------------------



other transactions affecting the various shares of stock, as determined by the
Administrator. Companies that are added to the NASDAQ-100 Index after the
beginning of the Performance Period and companies that cease to be
publicly-traded before the end of the Performance Period shall not be considered
as part of the Index Group. Companies that remain publicly-traded as of the end
of the Performance Period but that cease to be part of the NASDAQ-100 Index will
be included in the Index Group.
All determinations regarding TSR performance and the Applicable Percentage shall
be made by the Administrator in its sole discretion and all such determinations
shall be final and binding on all parties. PRSUs, if any, will be deemed to have
become Eligible PRSUs as of the date on which the Administrator certifies in
writing the Company’s TSR percentile rank relative to the Index Group. This
certification shall be made no later than December 8, 2018.
Service-Based Vesting Component. Except as provided under “Change of Control”
below, in order to vest in any Eligible PRSUs, Participant must remain an
Employee through December 15, 2018. Assuming Participant remains an Employee
through December 15, 2018, any Eligible PRSUs will vest on that date.
Change of Control. If Participant remains an Employee through the date of a
Change of Control, and the Change of Control occurs before the last day of the
Performance Period, the following rules will apply. Rather than being determined
based on the Company’s TSR relative to the Index Group during the Performance
Period, the number of Eligible PRSUs (if any) will instead be determined based
on the Company’s TSR relative to the TSR of the Index Group during the period
beginning on the Grant Date and ending on the date of the Change of Control. The
Administrator will certify in writing the Company’s TSR percentile rank relative
to the Index Group no later than the fifth business day after the date on which
the Change of Control occurs. Any PRSUs that become Eligible PRSUs under the
rules of this paragraph will vest as follows. On the date on which the
Administrator certifies the Company’s TSR percentile rank, a pro-rated number of
the Eligible PRSUs will vest (even if Participant ceases to be an Employee after
the Change of Control and before the certification date). The pro-rated number
will be determined by multiplying the Eligible PRSUs (if any) by the fraction of
the original three-year Performance Period that is completed as of the date of
the Change of Control. The remaining Eligible PRSUs will vest in equal
installments on a calendar quarter basis over the remainder of the original
(three-year) Performance Period, with the final installment vesting no later
than the last day of the Performance Period, subject in each case only to
Participant remaining an Employee through the respective vesting date. For the
avoidance of doubt, the vesting and payment treatment described above in this
paragraph applies to this Award in lieu of the treatment otherwise provided in
the Change of Control and Retention Agreement dated December 4, 2008, between
the Participant and the Company (or in any amendment or replacement of, or
successor to that Agreement; collectively, as applicable, the “CIC Agreement”)
unless an amendment, replacement or successor agreement specifically references
this Award and provides that it will control in lieu of the treatment described
above in this paragraph. However, once a Change of Control occurs while
Participant is an Employee (or during the three month period described in the
following paragraph), any Eligible PRSUs that do not otherwise vest on the
certification date will be eligible for accelerated vesting (on a qualifying
termination of employment or otherwise) to the extent provided in the CIC
Agreement. In the event of a Change of Control prior to payment of any Eligible
PRSUs that vest, such payment will be made in whatever form (cash, securities or
other property) is applicable to a share of Company common stock that was issued
and outstanding immediately prior to the Change of Control, subject to section
16(c) of the Plan.

-13-

--------------------------------------------------------------------------------



If Participant has ceased to be an Employee, and a Change of Control occurs
within the three month period after Participant ceased to be an Employee, and
Participant qualifies for severance benefits under the CIC Agreement (because
Participant voluntarily terminated his employment with the Company for “Good
Reason,” or the Company terminated Participant’s employment other than for
“Cause,” and Participant signed and did not revoke the required release of
claims, all as specified in the CIC Agreement), the rules of the preceding
paragraph will apply as if Participant had remained an Employee through the date
of the Change of Control. Therefore, assuming Participant qualifies for
severance benefits under the CIC Agreement, Participant will be entitled to
vesting of any and all Eligible PRSUs (determined as described above) on the
date of certification by the Administrator. The following example is provided
solely for purposes of illustrating the effect under this Award and the CIC
Agreement of a qualifying termination of employment by Participant within three
months before a Change of Control. Assume that (A) a Change of Control occurs at
the exact midpoint of the Performance Period; (B) one month before the Change of
Control, Participant voluntarily terminated employment with the Company for
“Good Reason” as defined in the CIC Agreement, Participant signed and did not
revoke the release of claims specified in the CIC Agreement and qualifies for
severance benefits under the CIC Agreement; and (C) on the third business day
after the Change of Control, the Administrator determines that the Applicable
Percentage is 150% (calculated as described in the preceding paragraph, using
the exact midpoint of the Performance Period as the final date of the 90 day
period used to calculate TSR). Accordingly, 150% of the Target number of PRSUs
become Eligible PRSUs on the third business day after the Change of Control. On
that same date, all Eligible PRSUs vest.
Termination of Employment. Except to the limited extent specifically provided in
the preceding two paragraphs, if the Participant ceases to be an Employee for
any or no reason (including death or Disability) before Participant vests in the
right to receive the Shares to be issued pursuant to this Award, the PRSUs, any
Eligible PRSUs and the Participant’s right to acquire any Shares hereunder will
immediately terminate without any consideration being paid to the Participant.



-14-